ORDER
PER CURIAM.
Appellant, May Gredit Center (Employer), appeals from the final award of the Missouri Labor and Industrial Relations Commission (Commission) in this workers’ compensation case. Employer contests the Commission’s finding that Tamika Beverly sustained a 7.5 percent body as a whole permanent partial disability.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).